Case: 20-10732     Document: 00516533895         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 20-10732
                                Summary Calendar                            FILED
                                                                     November 4, 2022
                                                                       Lyle W. Cayce
   Paul D. Timms,                                                           Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Christian Douthit, Medical Doctor,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CV-67


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Paul D. Timms, Texas prisoner # 1564883, appeals the district court’s
   denial of his motion to proceed in forma pauperis (IFP) in his 42 U.S.C.
   § 1983 proceeding. We review the district court’s denial of IFP status for an
   abuse of discretion. See Flowers v. Turbine Support Div., 507 F.2d 1242, 1244


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10732       Document: 00516533895          Page: 2    Date Filed: 11/04/2022




                                     No. 20-10732


   (5th Cir. 1975), superseded on other grounds by statute as recognized in Thompson
   v. Drewry, 138 F.3d 984, 985-86 (5th Cir. 1998).
             The district court’s determination that Timms was financially
   ineligible to proceed IFP was not based on arbitrary or erroneous grounds.
   See Flowers, 507 F.2d at 1244. Given the deposits and balances in Timms’s
   inmate trust account during the months preceding the initiation of his § 1983
   action, the district court’s ruling does not represent an abuse of discretion.
   See id.
             AFFIRMED.




                                          2